DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/513353 filed on 5/31/17.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/21/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 5/21/18.  These drawings are accepted.
Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/15/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 and 18-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/20.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US 4585018).
Claim 14: O’Connor discloses a cartridge comprising: a housing (see annotations); a reservoir (see annotations) positioned at least partially within the housing, the reservoir comprising a first porous material (16a; Col 4, 10-25); a hair care treatment loaded in the reservoir (Col 5, 5-15); and an applicator (14) positioned at least partially within the housing (see Figs 2 & 4) and configured to apply the hair care treatment to hair of a user with the applicator comprising a second porous material (16b; Col 4, 35-40). 
Claim 15: O’Connor discloses the reservoir and applicator to abut one another (see Figs 2 & 4) and in fluid communication with each other (Col 4, 10-40 & Col 6, 1-13).

    PNG
    media_image1.png
    264
    451
    media_image1.png
    Greyscale

Claim 16: O’Connor discloses the first porous material (16a) can be fibers (Col 4, 10-25) which is a “fibrous material” and the second porous material (16b) can be nylon nibs, which porous plastic. Regarding the language “sintered”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of O’Connor.  See MPEP § 2113.
Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guay (US 20090180826).
Claims 14-15: Guay discloses a cartridge (30) comprising: a housing (34); a reservoir (35) positioned at least partially within the housing, the reservoir comprising a first porous material (bottom of 42, Fig 4); a hair care treatment loaded in the reservoir [0057 & 0059]; and an applicator (top of 42, Fig 4) positioned at least partially within the housing (see Fig 3) and configured to apply the hair care treatment to hair of a user [0057 & 0059], the applicator comprising a second porous material [0055] abutting and in fluid communication with the first porous material (see Fig 4). 
Claim 17: Guay discloses the first porous material having a first porosity with larger pores (see Fig 4) and the second porous material having smaller pores and a second porosity (see Fig 4) with the first pores being larger, this is interpreted as the first porosity being greater than the second porosity (see Fig 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	/YOGESH P PATEL/          Primary Examiner, Art Unit 3772